Case: 17-20733      Document: 00514649538         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 17-20733                            FILED
                                 Conference Calendar                September 20, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANK FLORES,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:16-CR-273-3


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Frank Flores has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Flores has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20733      Document: 00514649538   Page: 2   Date Filed: 09/20/2018


                                 No. 17-20733

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      We note, however, that there is a clerical error in the written judgment.
The written judgment references 21 U.S.C. § 841(b)(1)(B)(viii), which is correct
for Flores’s offense of possession with intent to distribute 5 grams or more of
methamphetamine. The written judgment erroneously describes the nature of
the offense as possession with intent to distribute 5 “kilograms” or more of
methamphetamine. The word “kilograms” should be replaced with “grams”
under Nature of Offense. Accordingly, we REMAND for correction of the
clerical error in the written judgment in accordance with Federal Rule of
Criminal Procedure 36. See United States v. Hernandez, 719 F. App’x 395, (5th
Cir. 2018); United States v. Perez-Gonzalez, 294 F. App’x 854, 855 (5th Cir.
2008).




                                       2